89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Thomas H. ROBERTS, d/b/a A.C. Electric, Plaintiff-Appellant,v.I.B.E.W. LOCAL 910 AFL-CIO, Defendant-Appellee.
No. 95-7276.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the Northern District of New York (Thomas J. McAvoy, Chief Judge ).
APPEARING FOR APPELLANT:  EDWARD W. WEYLAND, Madonna, Saxer, Anderson & Wolinsky, Plattsburgh, New York.
APPEARING FOR APPELLEE:  CHARLES E. BLITMAN, Blitman & King, Syracuse, New York.
N.D.N.Y.
AFFIRMED.
Before JAMES L. OAKES, J. DANIEL MAHONEY and JOHN M. WALKER, JR., Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is hereby AFFIRMED.


3
Plaintiff-appellant Thomas H. Roberts, d/b/a A.C. Electric ("Roberts") appeals from an order entered February 27, 1995 in the United States District Court for the Northern District of New York that granted a motion by defendant-appellee I.B.E.W. Local 910 AFL-CIO ("Local 910") for summary judgment and denied Roberts' cross-motion for summary judgment.  Roberts' complaint sought a declaratory judgment that no contractual relationship existed between him and Local 910, and punitive and compensatory damages.  We affirm substantially for the reasons stated by Chief Judge McAvoy on the record at a hearing held February 13, 1995.  See Roberts v. I.B.E.W. Local 910 AFL-CIO, No. 94-CV-963, transcript of hearing (N.D.N.Y. Feb. 13, 1995).  Local 910's motion for double costs and attorney fees pursuant to Fed.  R.App. P. 38 is denied.